

115 HR 3590 IH: Environmental Justice and Civil Rights Restoration and Enforcement Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3590IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Grijalva introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo restore, reaffirm, and reconcile environmental justice and civil rights, provide for the
			 establishment of the Interagency Working Group on Environmental Justice
			 Compliance and Enforcement, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Environmental Justice and Civil Rights Restoration and Enforcement Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Statement of policy.
					Sec. 3. Definitions.
					Sec. 4. Prohibited discrimination.
					Sec. 5. Right of action.
					Sec. 6. Rights of recovery.
					Sec. 7. Interagency Working Group on Environmental Justice Compliance and Enforcement.
					Sec. 8. Responsibilities of Federal agencies.
					Sec. 9. Ombudsmen.
					Sec. 10. Training of employees of Federal agencies.
					Sec. 11. Grant programs.
					Sec. 12. Environmental justice basic training program.
					Sec. 13. National Environmental Justice Advisory Council.
					Sec. 14. Environmental Justice Clearinghouse.
					Sec. 15. Public meetings.
					Sec. 16. Supplemental environmental projects for environmental justice communities.
					Sec. 17. Evaluation by Comptroller General of the United States.
				
 2.Statement of policyIt is the policy of Congress that each Federal agency should— (1)seek to achieve environmental justice as part of its mission by identifying and addressing, as appropriate, disproportionately high and adverse human health or environmental effects of its programs, policies, practices, and activities on communities of color, low-income communities, rural communities, and Tribal and indigenous communities in each State of the United States;
 (2)promote meaningful involvement and due process in the development, implementation, and enforcement of environmental laws;
 (3)provide direct guidance and technical assistance to environmental justice communities focused on increasing community understanding of the science, regulations, and policy related to Federal agency action on environmental justice issues; and
 (4)cooperate with State governments, Tribal Governments, and local governments to address pollution and public health burdens in environmental justice communities, and build healthy, sustainable, and resilient communities.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Advisory councilThe term Advisory Council means the National Environmental Justice Advisory Council established by the President under section 13.
 (3)Aggrieved personThe term aggrieved person means a person aggrieved by discrimination on the basis of race, color, or national origin. (4)ClearinghouseThe term Clearinghouse means the Environmental Justice Clearinghouse established by the Administrator under section 14.
 (5)Community of colorThe term community of color means a population of individuals who are members of one or more of the following population groups:
 (A)American Indian or Alaskan Native. (B)Asian or Pacific Islander.
 (C)Black, not of Hispanic origin. (D)Hispanic.
 (6)Covered agencyThe term covered agency means an agency described in section 7(c). (7)DemonstratesThe term demonstrates means meets the burdens of going forward with the evidence and of persuasion.
 (8)DirectorThe term Director means the Director of the National Institute of Environmental Health Sciences. (9)Disparate impactThe term disparate impact means an action or practice that, though appearing neutral, actually has the effect of subjecting persons to discrimination because of their race, color, or national origin.
 (10)Disproportionate burden of high and adverse human health or environmental effectsThe term disproportionate burden of high and adverse human health or environmental effects means situations where there exists significantly higher and more adverse human health or environmental effects on communities of color, low-income communities, rural communities, and Tribal and indigenous communities.
 (11)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all people regardless of race, color, culture, national origin, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that each person enjoys—
 (A)the same degree of protection from environmental and health hazards; and (B)equal access to any Federal agency action on environmental justice issues in order to have a healthy environment in which to live, learn, and work.
 (12)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, rural communities, and Tribal and indigenous communities, that experiences, or is at risk of experiencing, significantly higher and more adverse human health or environmental effects.
 (13)Environmental lawThe term environmental law includes the Clean Air Act (42 U.S.C. 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Energy Policy Act of 2005, the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Pollution Prevention Act of 1990 (42 U.S.C. 13101 et seq.), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), and the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
 (14)Fair treatmentThe term fair treatment means the conduct of a program, policy, practice or activity by a Federal agency in a manner that ensures that no group of individuals (including racial, ethnic, or socioeconomic groups) experience a disproportionate burden of high and adverse human health or environmental effects resulting from such program, policy, practice, or activity.
 (15)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (16)Local governmentThe term local government means—
 (A)a county, municipality, city, town, township, local public authority, school district, special district, intrastate district, council of governments (regardless of whether the council of governments is incorporated as a nonprofit corporation under State law), regional or interstate governmental entity, or agency or instrumentality of a local government;
 (B)an Indian Tribe or authorized Tribal organization, or Alaska Native village or organization, that is not a Tribal Government; or
 (C)a rural community. (17)Low-income communityThe term low-income community means a population of individuals whose family’s taxable income for the preceding year did not exceed 150 percent of the poverty level amount.
 (18)Rural communityThe term rural community means a population of individuals not included within an urban area (as defined by the Census Bureau).
 (19)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (20)Tribal and indigenous communityThe term Tribal and indigenous community refers to a population of people who are members of a federally recognized Indian Tribe, including those living on a different reservation or living outside Indian country, State-recognized Indian Tribes, Alaska Natives, Native Hawaiians, Native Pacific Islanders, and Native Americans.
 (21)Tribal governmentThe term Tribal Government means the governing body of any Indian Tribe, Alaska Native Tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian Tribe under the Federally Recognized Indian Tribe List Act of 1994.
 (22)Working groupThe term Working Group means the Interagency Working Group on Environmental Justice Compliance and Enforcement established by the President under section 7.
 4.Prohibited discriminationSection 601 of the Civil Rights Act of 1964 (42 U.S.C. 2000d) is amended— (1)by striking No and inserting (a) No; and
 (2)by adding at the end the following:  (b) (1) (A)Discrimination (including exclusion from participation and denial of benefits) based on disparate impact is established under this title only if—
 (i)a person aggrieved demonstrates that a covered agency has a program, policy, practice, or activity that causes a disparate impact on the basis of race, color, or national origin and the covered agency fails to demonstrate that the challenged program, policy, practice, or activity is related to and necessary to achieve the nondiscriminatory goal of the program, policy, practice, or activity alleged to have been operated in a discriminatory manner; or
 (ii)the aggrieved person demonstrates (consistent with the demonstration required under title VII with respect to an alternative employment practice) that a less discriminatory alternative program, policy, practice, or activity exists, and the covered agency refuses to adopt such alternative program, policy, practice, or activity.
								(B)
 (i)With respect to demonstrating that a particular program, policy, practice, or activity causes a disparate impact, the aggrieved personal shall demonstrate that each particular challenged program, policy, practice, or activity causes a disparate impact, except that if the aggrieved person demonstrates to the courts that the elements of the covered agency’s decision-making process are not capable of separation for analysis, the decision-making process may be analyzed as 1 program, policy, practice, or activity.
 (ii)If the covered agency demonstrates that a specific program, policy, practice, or activity does not cause the disparate impact, the covered agency shall not be required to demonstrate that such program, policy, practice, or activity is necessary to achieve the goals of its program, policy, practice, or activity.
 (2)A demonstration that a program, policy, practice, or activity is necessary to achieve the goals of a program, policy, practice, or activity may not be used as a defense against a claim of intentional discrimination under this title.
 (c)No person in the United States shall be subjected to discrimination, including relation, because such person opposed any program, policy, practice, or activity prohibited by this title, or because such person made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this title..
 5.Right of actionSection 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1) is amended— (1)by inserting (a) before Each Federal department and agency which is empowered; and
 (2)by adding at the end the following:  (b)Any person aggrieved by the failure of a covered agency to comply with this title, including any regulation promulgated pursuant to this title, may file suit in any district court of the United States having jurisdiction of the parties, without respect to the amount in controversy and without regard to the citizenship of the parties..
 6.Rights of recoveryTitle VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is amended by inserting after section 602 the following:
			
				602A.Actions brought by aggrieved persons
 (a)Claims based on proof of intentional discriminationIn an action brought by an aggrieved person under this title against a covered agency who has engaged in unlawful intentional discrimination (not a practice that is unlawful because of its disparate impact) prohibited under this title (including its implementing regulations), the aggrieved person may recover equitable and legal relief (including compensatory and punitive damages), attorney’s fees (including expert fees), and costs of the action, except that punitive damages are not available against a government, government agency, or political subdivision.
 (b)Claims based on the disparate impact standard of proofIn an action brought by an aggrieved person under this title against a covered agency who has engaged in unlawful discrimination based on disparate impact prohibited under this title (including implementing regulations), the aggrieved person may recover attorney’s fees (including expert fees), and costs of the action..
		7.Interagency Working Group on Environmental Justice Compliance and Enforcement
 (a)EstablishmentNot later than 30 days after the date of enactment of this Act, the President shall establish a working group to be known as the Interagency Working Group on Environmental Justice Compliance and Enforcement.
 (b)PurposesThe purposes of the Working Group are— (1)to advise and assist Federal agencies in identifying and addressing, as appropriate, the disproportionate human health and environmental effects of Federal programs, policies, practices, and activities on communities of color, low-income communities, rural communities, and Tribal and indigenous communities;
 (2)to promote meaningful involvement and due process in the development, implementation, and enforcement of environmental laws;
 (3)to provide direct guidance and technical assistance to environmental justice communities focused on increasing community understanding of the science, regulations, and policy related to Federal agency actions on environmental justice issues; and
 (4)to cooperate with State governments, Tribal Governments, and local governments to address pollution and public health burdens in environmental justice communities, and build healthy, sustainable, and resilient communities.
 (c)CompositionThe Working Group shall be composed of a representative from each of the following: (1)The Department of Agriculture.
 (2)The Department of Commerce. (3)The Department of Defense.
 (4)The Department of Energy. (5)The Department of Health and Human Services.
 (6)The Department of Housing and Urban Development. (7)The Department of the Interior.
 (8)The Department of Justice. (9)The Department of Labor.
 (10)The Department of Transportation. (11)The Environmental Protection Agency.
 (12)The Office of Management and Budget. (13)The Office of Science and Technology Policy.
 (14)The Office of the Deputy Assistant to the President for Environmental Policy. (15)The Office of the Assistant to the President for Domestic Policy.
 (16)The National Economic Council. (17)The Council on Environmental Quality.
 (18)The Council of Economic Advisers. (19)Any other agency that the President may designate.
 (d)GovernanceThe President, or designee, shall serve as Chairperson of the Working Group. (e)Report to presidentThe Working Group shall report to the President through—
 (1)the Council on Environmental Equity; (2)the Deputy Assistant to the President for Environmental Policy; or
 (3)the Assistant to the President for Domestic Policy. (f)Uniform consideration guidance (1)In generalTo ensure that there is a common level of understanding of terminology used in dealing with environmental justice issues, not later than 1 year after the date of enactment of this Act, the Working Group shall develop and publish in the Federal Register a guidance document that outlines the ways in which the following considerations will be taken into account in defining communities as environmental justice communities:
 (A)Health disparities. (B)Environmental exposure disparities.
 (C)Intrinsic biological factors, including age, sex, and race or ethnicity. (D)Social stressors, including poverty, housing quality, access to health care, education, and lack of community resources.
 (E)Cumulative impacts or risks. (F)Additional elements in the community that indicate vulnerability or susceptibility to high and adverse human health and environmental effects (including climate change).
 (G)Capacity of communities to address environmental concerns. (2)Public commentFor a period of not less than 30 days, the Working Group shall seek public comment on the guidance document developed under paragraph (1).
 (3)DocumentationNot later than 90 days after the date of publication of the guidance document under paragraph (1), the head of each Federal agency participating in the Working Group shall document the ways in which the Federal agency will incorporate guidance from the document into the environmental justice strategy of the Federal agency.
				(g)Development of interagency Federal environmental justice strategy
 (1)In generalNot later than 3 years after the date of enactment of this Act, after notice and opportunity for public comment, the Working Group shall develop and promulgate a coordinated interagency Federal environmental justice strategy.
 (2)ConsiderationIn carrying out paragraph (1), the Working Group shall consider each environmental justice strategy developed and finalized by each Federal agency that participates in the Working Group under section 8(b).
				(h)Report to president
 (1)In generalNot later than 180 days after the date described in subsection (g)(1), the Working Group shall, through the Chairperson of the Council on Environmental Quality, the Deputy Assistant to the President for Environmental Policy, or the Assistant to the President for Domestic Policy, submit to the President a report that contains—
 (A)a description of the implementation of the interagency Federal environmental justice strategy; and (B)a copy of the finalized environmental justice strategy of each Federal agency that participates in the Working Group.
 (2)Public availabilityThe head of each Federal agency that participates in the Working Group shall make the report described in paragraph (1) available to the public (including by posting a copy of the report on the website of each Federal agency).
				8.Responsibilities of Federal agencies
 (a)Conduct of programsEach Federal agency that participates in the Working Group shall conduct each program, policy, practice, and activity of the Federal agency that adversely affects, or has the potential to adversely affect, human health or the environment in a manner that ensures that each such program, policy, practice, or activity does not have an effect of excluding any individual from participating in, denying any individual the benefits of, or subjecting any individual to discrimination or disparate impact under, such program, policy, practice, or activity of the Federal agency because of the race, color, national origin, or income level of the individual.
			(b)Federal agency environmental justice strategies
 (1)In generalNot later than 2 years after the date of enactment of this Act, and after notice and opportunity for public comment, each Federal agency that participates in the Working Group shall develop and finalize an agencywide environmental justice strategy that—
 (A)identifies and addresses any disproportionately high or adverse human health or environmental effects of its programs, policies, practices, and activities on—
 (i)communities of color; (ii)low-income communities;
 (iii)rural communities; and (iv)Tribal and indigenous communities; and
 (B)complies with each requirement described in paragraph (2). (2)ContentsEach environmental justice strategy developed by a Federal agency under paragraph (1) shall contain—
 (A)an assessment that identifies each program, policy, practice, activity (including any public participation process) of the Federal agency, relating to human health or the environment that the Federal agency determines should be revised—
 (i)to ensure that all persons have the same degree of protection from environmental and health hazards;
 (ii)to ensure meaningful involvement and due process in the development, implementation, and enforcement of environmental laws;
 (iii)to improve direct guidance and technical assistance to environmental justice communities with respect to the understanding of the science, regulations, and policy related to Federal agency action on environmental justice issues;
 (iv)to improve cooperation with State governments, Tribal Governments, and local governments to address pollution and public health burdens in environmental justice communities, and build healthy, sustainable, and resilient communities;
 (v)to improve Federal research and data collection efforts related to— (I)the health of and environment of communities of color, low-income communities, rural communities, and Tribal and indigenous communities;
 (II)climate change; and (III)the inequitable distribution of burdens and benefits of the management and use of natural resources, including water, minerals, or land; and
 (vi)to reduce or eliminate disproportionately high and adverse human health or environmental effects on communities of color, low income communities, rural communities, and Tribal and indigenous communities; and
 (B)a timetable for the completion of— (i)each revision identified under subparagraph (A); and
 (ii)an assessment of the economic and social implications of each revision identified under subparagraph (A).
						(3)Reports
 (A)Annual reportsNot later than 2 years after the finalization of an environmental justice strategy under this subsection, and annually thereafter, a Federal agency that participates in the Working Group shall submit to the Working Group a report describing the progress of the Federal agency in implementing the environmental justice strategy of the Federal agency.
 (B)Periodic reportsIn addition to the annual reports described in subparagraph (A), upon receipt of a request from the Working Group, a Federal agency shall submit to the Working Group a report that contains such information as the Working Group may require.
 (4)Revision of agencywide environmental justice strategyNot later than 5 years after the date of enactment of this Act, each Federal agency that participates in the Working Group shall—
 (A)evaluate and revise the environmental justice strategy of the Federal agency; and (B)submit to the Working Group a copy of the revised version of the environmental justice strategy of the Federal agency.
					(5)Petition
 (A)In generalThe head of a Federal agency may submit to the President a petition for an exemption of any requirement described in this section with respect to any program or activity of the Federal agency.
 (B)Availability to publicEach petition submitted by a Federal agency to the President under subparagraph (A) shall be made available to the public (including through a description of the petition on the website of the Federal agency).
 (C)ConsiderationIn determining whether to grant a petition for an exemption submitted by a Federal agency to the President under subparagraph (A), the President shall consider whether the granting of the petition would likely—
 (i)result in disproportionately high and adverse human health or environmental effects on communities of color, low-income communities, rural communities, and Tribal and indigenous communities; and
 (ii)exacerbate any disproportionately high and adverse human health or environmental effect on any community of color, low-income community, rural community, or Tribal and indigenous community.
						(D)Appeal
 (i)In generalNot later than 90 days after the date on which the President approves a petition under this paragraph, an individual may appeal the decision of the President to approve the petition.
						(ii)Written appeal
 (I)In generalTo appeal a decision of the President under subparagraph (A), an individual shall submit a written appeal to—
 (aa)the Council on Environmental Quality; (bb)the Deputy Assistant to the President for Environmental Policy; or
 (cc)the Assistant to the President for Domestic Policy. (II)ContentsA written appeal shall contain a description of each reason why the exemption that is the subject of the petition is unnecessary.
 (iii)Requirement of presidentNot later than 90 days after the date on which an official described in clause (ii)(I) receives a written appeal submitted by an individual under that clause, the President shall provide to the individual a written notification describing the decision of the President with respect to the appeal.
						9.Ombudsmen
 (a)EstablishmentThe Administrator shall establish within the Environmental Protection Agency a position of Environmental Justice Ombudsman to receive, review, and process complaints and allegations with respect to environmental justice programs and activities of the Environmental Protection Agency.
 (b)ReportingThe Environmental Justice Ombudsman shall— (1)report directly to the Administrator; and
 (2)not be required to report to the Office of Environmental Justice. (c)Regional staff (1)Authority of environmental justice ombudsmanThe Administrator shall allow the Environmental Justice Ombudsman to hire such staff as the Environmental Justice Ombudsman determines to be necessary to carry out at each regional office of the Environmental Protection Agency the responsibilities of the Environmental Justice Ombudsman described in subsection (a).
 (2)Full-time positionEach individual hired by the Environmental Justice Ombudsman under paragraph (1) shall be hired as a full-time employee of the Environmental Protection Agency.
				10.Training of employees of Federal agencies
 (a)Initial period of trainingNot later than 1 year after the date of enactment of this Act, the Administrator shall offer to each employee of the Environmental Protection Agency an opportunity to participate in an environmental justice training program to ensure that each employee of the Environmental Protection Agency—
 (1)has received training in environmental justice; and (2)is capable of—
 (A)appropriately incorporating environmental justice concepts into the daily activities of the employee; and
 (B)increasing the meaningful participation of individuals from environmental justice communities in the activities of the Environmental Protection Agency.
 (b)Mandatory participationEffective on the date that is 1 year after the date of enactment of this Act, each individual hired by the Environmental Protection Agency after that date shall be required to participate in environmental justice training.
			(c)Requirement relating to certain employees
 (1)In generalWith respect to each Federal agency that participates in the Working Group, not later than 30 days after the date on which an individual is appointed to the position of environmental justice coordinator, environmental justice ombudsman, or any other position the responsibility of which involves the conduct of environmental justice activities, the individual shall be required to possess documentation of the completion by the individual of environmental justice training.
 (2)EffectIf an individual described in paragraph (1) fails to meet the requirement described in that paragraph, the Federal agency at which the individual is employed shall transfer the individual to a different position until the date on which the individual completes environmental justice training.
 (3)EvaluationNot later than 3 years after the date of enactment of this Act, the Inspector General of each Federal agency that participates in the Working Group shall evaluate the training programs of such Federal agency to determine if such Federal agency has improved the rate of training of the employees of such Federal agency to ensure that each employee has received environmental justice training.
				11.Grant programs
			(a)Environmental justice community grant program
 (1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to eligible entities to assist the eligible entities in—
 (A)building capacity to address issues relating to environmental justice; and (B)carrying out any activity described in paragraph (4).
 (2)EligibilityTo be eligible to receive a grant under paragraph (1), an eligible entity shall be a nonprofit, community-based organization that conducts activities to reduce the disproportionate health impacts of environmental pollution in the environmental justice community at which the eligible entity proposes to conduct an activity that is the subject of the application described in paragraph (3).
 (3)ApplicationTo be eligible to receive a grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—
 (A)an outline describing the means by which the project proposed by the eligible entity will— (i)with respect to environmental and public health issues at the local level, increase the understanding of the environmental justice community at which the eligible entity will conduct the project;
 (ii)improve the ability of the environmental justice community to address each issue described in clause (i); and
 (iii)facilitate collaboration and cooperation among various stakeholders (including members of the environmental justice community);
 (B)a proposed budget for each activity of the project that is the subject of the application; (C)a list of proposed outcomes with respect to the proposed project;
 (D)a description of the ways by which the eligible entity may leverage the funds of the eligible entity, or the funds made available through a grant under this subsection, to develop a project that is capable of being sustained beyond the period of the grant; and
 (E)a description of the ways by which the eligible entity is linked to, and representative of, the environmental justice community at which the eligible entity will conduct the project.
 (4)Use of fundsAn eligible entity may only use a grant under this subsection to carry out culturally and linguistically appropriate projects and activities that are tailored to the needs of the environmental justice community at which the eligible entity proposes to conduct the project or activity to address environmental justice concerns and improve the health or environment of the environmental justice community, including activities—
 (A)to create or develop collaborative partnerships; (B)to educate and provide outreach services to the environmental justice community;
 (C)to identify, and implement projects to address, environmental, or public health concerns; or (D)to develop a comprehensive understanding of environmental or public health issues.
					(5)Report
 (A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing the ways by which the grant program under this subsection has helped community-based nonprofit organizations address issues relating to environmental justice.
 (B)Public availabilityThe Administrator shall make the report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency).
 (6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $20,000,000 for each of fiscal years 2018 through 2022.
				(b)State grant program
 (1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to States to enable the States—
 (A)to establish culturally and linguistically appropriate protocols, activities, and mechanisms for addressing issues relating to environmental justice; and
 (B)to carry out culturally and linguistically appropriate activities to reduce or eliminate disproportionately high and adverse human health or environmental effects on environmental justice communities in the State.
					(2)Eligibility
 (A)ApplicationTo be eligible to receive a grant under paragraph (1), a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—
 (i)a plan that contains a description of the means by which the funds provided through a grant under paragraph (1) will be used to address issues relating to environmental justice at the State level; and
 (ii)assurances that the funds provided through a grant under paragraph (1) will be used only to supplement the amount of funds that the State allocates for initiatives relating to environmental justice.
 (B)Ability to continue programTo be eligible to receive a grant under paragraph (1), a State shall demonstrate to the Administrator that the State has the ability to continue each program that is the subject of funds provided through a grant under paragraph (1) after receipt of the funds.
					(3)Report
 (A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing—
 (i)the implementation of the grant program established under paragraph (1); (ii)the impact of the grant program on improving the ability of each participating State to address environmental justice issues; and
 (iii)the activities carried out by each State to reduce or eliminate disproportionately high and adverse human health or environmental effects on environmental justice communities in the State.
 (B)Public availabilityThe Administrator shall make the report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency).
 (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2018 through 2022.
				(c)Tribal grant program
 (1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to Tribal Governments to enable the Indian Tribes—
 (A)to establish culturally and linguistically appropriate protocols, activities, and mechanisms for addressing issues relating to environmental justice; and
 (B)to carry out culturally and linguistically appropriate activities to reduce or eliminate disproportionately high and adverse human health or environmental effects on environmental justice communities in Tribal and indigenous communities.
					(2)Eligibility
 (A)ApplicationTo be eligible to receive a grant under paragraph (1), a Tribal Government shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—
 (i)a plan that contains a description of the means by which the funds provided through a grant under paragraph (1) will be used to address issues relating to environmental justice in Tribal and indigenous communities; and
 (ii)assurances that the funds provided through a grant under paragraph (1) will be used only to supplement the amount of funds that the Tribal Government allocates for initiatives relating to environmental justice.
 (B)Ability to continue programTo be eligible to receive a grant under paragraph (1), a Tribal Government shall demonstrate to the Administrator that the Tribal Government has the ability to continue each program that is the subject of funds provided through a grant under paragraph (1) after receipt of the funds.
					(3)Report
 (A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing—
 (i)the implementation of the grant program established under paragraph (1); (ii)the impact of the grant program on improving the ability of each participating Indian Tribe to address environmental justice issues; and
 (iii)the activities carried out by each Tribal Government to reduce or eliminate disproportionately high and adverse human health or environmental effects on applicable environmental justice communities in Tribal and indigenous communities.
 (B)Public availabilityThe Administrator shall make the report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency).
 (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2018 through 2022.
				(d)Community-Based participatory research grant program
 (1)EstablishmentThe Administrator, in consultation with the Director, shall establish a program under which the Administrator shall provide not more than 25 multiyear grants to eligible entities to carry out community-based participatory research—
 (A)to address issues relating to environmental justice; (B)to improve the environment of residents of environmental justice communities; and
 (C)to improve the health outcomes of residents of environmental justice communities. (2)EligibilityTo be eligible to receive a multiyear grant under paragraph (1), an eligible entity shall be a partnership comprised of—
 (A)an accredited institution of higher education; and (B)a community-based organization.
 (3)ApplicationTo be eligible to receive a multiyear grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—
 (A)a detailed description of the partnership of the eligible entity that, as determined by the Administrator, demonstrates the participation of members of the community at which the eligible entity proposes to conduct the research; and
 (B)a description of— (i)the project proposed by the eligible entity; and
 (ii)the ways by which the project will— (I)address issues relating to environmental justice;
 (II)assist in the improvement of health outcomes of residents of environmental justice communities; and (III)assist in the improvement of the environment of residents of environmental justice communities.
 (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2018 through 2022.
				12.Environmental justice basic training program
 (a)EstablishmentThe Administrator shall establish a basic training program to increase the capacity of residents of environmental justice communities to identify and address disproportionately high and adverse human health or environmental effects by providing culturally and linguistically appropriate—
 (1)training relating to— (A)basic and advanced techniques for the detection, assessment, and evaluation of the effects of hazardous substances on human health;
 (B)methods to assess the risks to human health presented by hazardous substances; (C)methods and technologies to detect hazardous substances in the environment; and
 (D)basic biological, chemical, and physical methods to reduce the quantity and toxicity of hazardous substances; and
 (2)short courses and continuation education programs for residents of communities who are located in close proximity to hazardous substances to provide—
 (A)education relating to— (i)the proper manner to handle hazardous substances;
 (ii)the management of facilities at which hazardous substances are located (including facility compliance protocols); and
 (iii)the evaluation of the hazards that facilities described in clause (ii) pose to human health; and (B)training on environmental and occupational health and safety with respect to the public health and engineering aspects of hazardous waste control.
					(b)Grant program
 (1)EstablishmentIn carrying out the training program, the Administrator may provide grants to, or enter into any contract or cooperative agreement with, an eligible entity to carry out any training or educational activity described in subsection (a).
 (2)Eligible entityTo be eligible to receive assistance under paragraph (1), an eligible entity shall be an accredited institution of education in partnership with—
 (A)a community-based organization that carries out activities relating to environmental justice; (B)a generator of hazardous waste;
 (C)any individual who is involved in the detection, assessment, evaluation, or treatment of environmental waste;
 (D)any owner or operator of a facility at which hazardous substances are located; or (E)any State government, Tribal Government, or local government.
					(c)Plan
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator, in consultation with the Director, shall develop and publish in the Federal Register a plan to carry out the basic training program described in subsection (a).
 (2)ContentsThe plan described in paragraph (1) shall contain— (A)a list that describes the relative priority of each activity described in subsection (a); and
 (B)a description of research and training relevant to environmental justice issues of communities adversely affected by pollution.
 (3)Coordination with federal agenciesThe Administrator shall, to the maximum extent practicable, take appropriate steps to coordinate the activities of the training program described in the plan with the activities of other Federal agencies to avoid any duplication of effort.
				(d)Report
 (1)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing—
 (A)the implementation of the training program established under subsection (a); and (B)the impact of the training program on improving training opportunities for residents of environmental justice communities.
 (2)Public availabilityThe Administrator shall make the report required under paragraph (1) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency).
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2018 through 2022.
			13.National Environmental Justice Advisory Council
 (a)EstablishmentThe President shall establish an advisory council to be known as the National Environmental Justice Advisory Council.
 (b)MembershipThe Advisory Council shall be comprised of 26 members who have knowledge of, or experience relating to, the effect of environmental conditions on communities of color, low-income communities, rural communities, and Tribal and indigenous communities, including—
 (1)representatives of— (A)community-based organizations that carry out initiatives relating to environmental justice;
 (B)State governments, Tribal Governments, and local governments; (C)Indian Tribes and other indigenous groups;
 (D)nongovernmental and environmental organizations; and (E)private sector organizations (including representatives of industries and businesses); and
 (2)experts in the fields of— (A)socioeconomic analysis;
 (B)health and environmental effects; (C)exposure evaluation;
 (D)environmental and civil rights law; and (E)environmental health science research.
					(c)Subcommittees; workgroups
 (1)EstablishmentThe Advisory Council may establish any subcommittee or workgroup to assist the Advisory Council in carrying out each duty of the Advisory Council described in subsection (d).
 (2)ReportUpon the request of the Advisory Council, each subcommittee or workgroup established by the Advisory Council under paragraph (1) shall submit to the Advisory Council a report that contains—
 (A)a description of each recommendation of the subcommittee or workgroup; and (B)any advice requested by the Advisory Council with respect to any duty of the Advisory Council.
 (d)DutiesThe Advisory Council shall provide independent advice and recommendations to the Environmental Protection Agency with respect to issues relating to environmental justice, including advice—
 (1)to help develop, facilitate, and conduct reviews of the direction, criteria, scope, and adequacy of the scientific research and demonstration projects of the Environmental Protection Agency relating to environmental justice;
 (2)to improve the participation, cooperation, and communication with respect to such issues— (A)within the Environmental Protection Agency;
 (B)between the Environmental Protection Agency and other entities; and (C)between, and among, the Environmental Protection Agency and Federal agencies, State, and local governments, Indian Tribes, environmental justice leaders, interest groups, and the public;
 (3)requested by the Administrator to help improve the response of the Environmental Protection Agency in securing environmental justice for communities of color, low-income communities, rural communities, and Tribal and indigenous communities; and
 (4)on issues relating to— (A)the developmental framework of the Environmental Protection Agency with respect to the integration by the Environmental Protection Agency of socioeconomic programs into the strategic planning, annual planning, and management accountability of the Environmental Protection Agency to achieve environmental justice results throughout the Environmental Protection Agency;
 (B)the measurement and evaluation of the progress, quality, and adequacy of the Environmental Protection Agency in planning, developing, and implementing environmental justice strategies, projects, and programs;
 (C)any existing and future information management systems, technologies, and data collection activities of the Environmental Protection Agency (including recommendations to conduct analyses that support and strengthen environmental justice programs in administrative and scientific areas);
 (D)the administration by the Administrator of grant programs relating to environmental justice assistance; and
 (E)the awareness of, and education training, and other outreach activities conducted by, the Environmental Protection Agency relating to environmental justice.
					(e)Meetings
				(1)Frequency
 (A)In generalSubject to subparagraph (B), the Advisory Council shall meet biannually. (B)Authority of administratorThe Administrator may require the Advisory Council to conduct additional meetings if the Administrator determines that the conduct of any additional meetings are necessary.
					(2)Public participation
 (A)In generalSubject to subparagraph (B), each meeting of the Advisory Council shall be open to the public to provide the public an opportunity—
 (i)to submit comments to the Advisory Council; and (ii)to appear before the Advisory Council.
 (B)Authority of AdministratorThe Administrator may close any meeting, or portion of any meeting, to the public. (f)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory Council.
 (g)Travel expensesThe Administrator may provide to any member of the Advisory Council travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Advisory Council.
			14.Environmental Justice Clearinghouse
 (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish an internet-based clearinghouse to be known as the Environmental Justice Clearinghouse.
 (b)ContentsThe Clearinghouse shall be comprised of culturally and linguistically appropriate materials, including—
 (1)information describing the activities conducted by the Environmental Protection Agency to address issues relating to environmental justice;
 (2)copies of training materials provided by the Administrator to help individuals and employees understand and carry out environmental justice activities;
 (3)links to web pages that describe environmental justice activities of other Federal agencies; (4)a directory of individuals who possess technical expertise in issues relating to environmental justice;
 (5)a directory of nonprofit and community-based organizations that address issues relating to environmental justice at the local, State, and Federal levels (with particular emphasis given to nonprofit and community-based organizations that possess the capability to provide advice or technical assistance to environmental justice communities); and
 (6)any other appropriate information as determined by the Administrator. (c)ConsultationIn developing the Clearinghouse, the Administrator shall consult with individuals representing academic and community-based organizations who have expertise in issues relating to environmental justice.
 (d)Annual reviewThe Advisory Council shall— (1)conduct a review of the Clearinghouse on an annual basis; and
 (2)recommend to the Administrator any updates for the Clearinghouse that the Advisory Council determines to be necessary for the effective operation of the Clearinghouse.
				15.Public meetings
 (a)In generalNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Administrator shall hold public meetings on environmental justice issues at each regional office of the Environmental Protection Agency to gather public input with respect to the planning of future environmental justice activities of the Environmental Protection Agency.
 (b)Required attendance of certain employeesIn holding a public meeting under subsection (a), the Administrator shall ensure that at least 1 employee of the Environmental Protection Agency at the level of Assistant Administrator is present at the meeting to serve as a representative of the Environmental Protection Agency.
			16.Supplemental environmental projects for environmental justice communities
 The Administrator shall ensure that all supplemental environmental projects developed as part of a settlement relating to violations in an environmental justice community—
 (1)are developed through consultation with, and with the meaningful participation of, individuals from the affected environmental justice community; and
 (2)result in a quantifiable improvement to the health or well-being of individuals in the affected environmental justice community.
			17.Evaluation by Comptroller General of the United States
 Not later than 2 years after the date of enactment of this Act, and biennially thereafter, the Comptroller General of the United States shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives, and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate, a report that contains an evaluation of the effectiveness of each activity carried out in accordance with this Act, including, for the period covered by the report, an evaluation of—
 (1)the ways by which the Working Group has developed and implemented the interagency Federal environmental justice strategy;
 (2)the ways by which each Federal agency that participates in the Working Group has developed and implemented its environmental justice strategy;
 (3)the effectiveness of each grant program carried out under this Act; and (4)the effectiveness of the Environmental Protection Agency in carrying out the meeting and reporting requirements under this Act.
			